Citation Nr: 0700290	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to February 21, 2003, 
for the award of a 30 percent rating for major depression 
with psychotic features.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E.P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
October 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2006.  At that time, the veteran 
submitted additional medical evidence along with a waiver of 
RO review of that evidence.  At the hearing, the veteran's 
representative asserted that the veteran was entitled to a 
rating in excess of 30 percent for his psychiatric 
disability.  Although the Board accepted testimony on this 
issue, a review of the record reveals that this issue was not 
placed in appellate status by the filing of a notice of 
disagreement, and a substantive appeal following the issuance 
of a statement of the case.  As such the claim is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A February 21, 2003 VA outpatient treatment report shows that 
the veteran was treated for his service-connected psychiatric 
disorder.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of VA examination or hospitalization will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  8 C.F.R. § 3.157 (2006).

In May 2004, the RO received what they considered the 
veteran's claim for an increased rating for his service-
connected psychiatric disorder.  In June 2004, the RO granted 
an increased rating to 30 percent, effective February 21, 
2003.  In November 2004, the veteran submitted a notice of 
disagreement with the effective date.  He stated that the 
compensable rating should go back to May 17, 1990.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  

The Board notes that the veteran was not issued a VCAA letter 
pertaining to the claim for an increased rating for the 
service-connected psychiatric disability and he was not 
issued a VCAA letter pertaining to the claim for an earlier 
effective date.  The Board finds that the RO should inform 
the veteran and his representative of the VCAA and its 
notification provisions as it pertains to the issue of an 
earlier effective date.  See Huston v. Principi, 17 Vet. App. 
195 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an effective date prior to 
February 21, 2003 for the grant of a 30 
percent rating for major depression with 
psychotic features, the RO should send 
the veteran a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) (West 2002), as 
well as §§ 5102, 5103, and 5103A (West 
2002).  In doing so, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of veteran.  
The veteran should also be told to submit 
any evidence that he has in his 
possession that pertains to the claim.

2.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


